{¶ 38} I concur with the majority's disposition of this appeal, but only with the greatest reluctance. I understand and agree with the need to protect from retaliation those who seek the protection of our discrimination laws. Nevertheless, I find it difficult to understand how we advance these purposes when we refuse to permit those falsely accused of being discriminators from seeking legal redress. As it is currently interpreted, the retaliation law permits a claimant to engage in any kind of slander or defamation, and possibly even perjury, without consequence. This advances no purpose that I can think of, particularly in a case like this where the employer actually prevailed on the claimant's merit case of discrimination.